Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 7, 10 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Publication 2010/0135835 to Armenlo in view of US Patent 6,896,489 to Hunter, in view of US Patent Publication 2007/0148011 to Schultz-Andres, US Patent 3,134.334 to Smith and US Patent 6,012,900 to Kennedy.

Armenlon discloses a variable lubricant vane pump for providing a pressurized lubricant, the variable lubricant vane pump comprising: a static pump housing (Fig. 3, 11) which defines a pump inlet (Fig. 3, 18) and a pump outlet (Fig. 3, 19); a shiftable control ring (Fig. 3, 13) comprising at least one slide support surface; a rotatable pump rotor (Fig. 3, 14) comprising a plurality of rotor vanes (Fig. 3, 15) which are configured to rotate within the shiftable control ring; and at least one support roller (Fig. 3, CV2), wherein, the shiftable control ring is configured to be shiftable with respect to the rotatable pump rotor so as to vary an eccentricity of the shiftable control ring with respect to the rotatable pump rotor so as to control a volumetric pump performance (As showed in Fig. 3, the rotor is shiftable with respect to the ring), the static pump housing comprises, a static control ring housing body (Fig. 3, 12a) which is configured to radially surround and to support the shiftable control ring
the at least one metal slide support roller (Fig. 3, CV2)  is only provided at a contact area which is located at a region of the pump inlet (Fig. 3, 18) of the static control ring housing body. (AS showed in Fig. 3, the sliding support is at the inlet half of the housing)
Armenlo does not teach two static pump housing lids.
Hunter teaches two static pump housing lids (Fig. 1, 28, 30) configured to axially support the static control ring.
It would have been obvious to one with ordinary skill, in the art at the time of the invention, to modify the invention of Armenlo to incorporate teachings from Hunter.  Doing so, would result in two static pump housing lids being provides to seal the compression chamber as being taught by Hunter.  Both invention of Armenlo and Hunter are in the same field of endeavor, and Hunter provides a design with a promised result of success of proving a high pressure chamber.
The combination of Armenlo and Hunter as applied to Claim 7 does not teach the material of the housing.

It would have been obvious to one with ordinary skill, in the art at the time of the invention, to modify the combination of Armenlo and Hunter as applied to Claim 7 to incorporate teachings from Schultz.  Doing so, would result in the casing of the pump being made of plastic as being taught by Schultz, since Schultz provides a method of reducing the weight of the pump.
The combination of Armenlo, Hunter and Schultz as applied to Claim 7 does not teach a sling pad.
Smith teaches and the at least one slide support pad (Fig. 3, 122) is fixed to the static control ring housing body and, together with the at least one slide support surface, provides a friction bearing for the shiftable control ring
It would have been obvious to one with ordinary skill, in the art at the time of the invention, to modify the combination of Armenlo, Hunter, and Schultz as applied to Claim 7 to incorporate teachings from Smith.  Doing so, would result in the support pad design of Smith being used to replace the support rollers (CV2).  Both inventions of Armenlo and Smith having a movable cam ring which is supported by the pump housing.  A person with ordinary skill in art will replace the supporting roller with the supporting pad as being taught by Smith, since the Smith and Armenlo solve the same problem and Smith provides a predictable result of success.
The combination of Armenlo, Hunter, Schultz and Smith as applied to Claim 7 does to teach the material of the pad.
Kennedy teaches the material of the thrust bearing being made of metal (Col. 3, Line 65)
It would have been obvious to one with ordinary skill, in the art at the time of the invention, to modify the combination of Armenlo, Hunter, Schultz and Smith as applied to Claim 7 to incorporate teachings from Kennedy.  Doing so, would result in the sliding pad being made by metal, since Kennedy teaches a method of protecting the wearing surface of the sliding bearing surface.  Both inventions of Armenlo and Kennedy have sliding pad to carry the thrust load, and Kenney provides a design of protecting the contacting surface.
In Reference to Claim 10
Armenlo discloses the shiftable control ring is configured to be shiftable exactly linear with respect to the rotatable pump rotor. (As showed in Fig. 3, the ring moves along the flat supporting surface 23a)
Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Armenlo, Hunter, Schultz, and Smith as applied to claim 7 above, and further in view of US Patent Publication 2007/0231161 to Williamson.
In Reference to Claims 8 and 9
The combination of Armenlo, Hunter, Schultz, and Smith as applied to Claim 7 does not teach the material of the shiftable ring.
Williamson teaches the control ring (Fig. 1, 44) made of sintered steel.
It would have been obvious to one with ordinary skill, in the art at the time of the invention, to modify the combination of Armenlo, Hunter, Schultz, and Smith as applied to Claim 7 to incorporate teachings from Williamson.  Doing so, would result in the control ring of Armenlo being made by sintered process since Williamson teaching a sintered cam ring can save the cost of machining process (Paragraph 29)
Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Armenlo, Hunter, Schultz and Smith as applied to claim 7 above, and further in view of US Patent Publication US 2014/0072456 to Watanabe et al (Watanabe).
In Reference to Claims 12 and 13
The combination of Armelo, Hunter, Schultz and Smith as applied to Claim 7 does not teach the material of the lid.
Watanabe teaches the cover lid being made of aluminum. (Paragraph 42)
It would have been obvious to one with ordinary skill, in the art at the time of the invention, to modify the combination of Armelo, Hunter, Schultz and Smith as applied to Claim 7 to incorporate teachings from Watanabe.  Doing so, would result in the cover lid of Armelo being made of aluminum as being taught by Watanabe.  Both invention of Armelo and Wanatabe are for vane compressor and Wanatabe teaches a method of reducing the weight the pump.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over  the combination of Armelo, Hunter, Schulz and Smith as applied to claim 7 above, and further in view of US Patent 5,181,843 to Hekman.
In Reference to Claim 11
The combination of Armelo, Hunter, Schultz and Smith as applied to Claim 7 does not teach the thermal coefficient between components.
Hekman teaches the thermal coefficient of components having the same or similar coefficients are preferable to ensure that thermal expansion of components occurs at approximately the same rate. (Col. 3, Line 1-5)
It would have been obvious to one with ordinary skill, in the art at the time of the invention, to modify the inventions of Armelo, Hunter, Schultz, and Smith as applied to Claim 7 to incorporate teachings from Hekman.  Doing so, would result in the thermal coefficient of the compressor part are same or similar, since Hekman teach the thermal coefficient of components are prefer the same in order to keep the durability, weight and cost of the compressor (Hekman).
Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEMING WAN whose telephone number is (571)272-1410. The examiner can normally be reached Mon-Thur: 8 am to 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on 4692959278. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DEMING . WAN
Examiner
Art Unit 3748



/DEMING WAN/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        1/11/2022